OPINION
ONION, Judge.
This is an appeal from a habeas corpus proceeding. Relator challenges the legality of his custody by virtue of a warrant based upon a complaint charging him with being a fugitive from justice.
On May 10, 1967, relator was arrested by virtue of such warrant. On the same date the Governor of Texas issued an extradition warrant ordering the relator extradited to the State of New Mexico. Such extradition warrant was withdrawn by the Governor on June 2, 1967, prior to the conclusion of the habeas corpus hearing on June 9, 1967.
It has now been made to appear that the Governor of Texas issued another extradition warrant for this relator on June 26, 1967, and that the same has been executed as to this relator. Since relator’s present custody is by virtue of the extradition warrant dated June 26, 1967, and not by virtue of the “fugitive” warrant, this appeal is rendered moot.
The appeal is dismissed.